DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/30/2020 are as follows:
Claims 1 – 10 are pending and are being examined.

Drawings
The drawings are objected to because:
Figure 1 shows elements 111 and 112 to be grouped into element 11, and 122 and 121 grouped to element 12. However in figure 2 there are additional elements mapped to 11 and 12. 
Figure 2 contains reference characters that do not point to any structure. Elements 11 and 12 are floating and not connected to the drawing. Elements 3 and 21 of Figure 2 are proper.
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(1) because: 
Separated parts in the exploded view of figure 1 are not embraced by a bracket. Figure 1 appears to show a final assembly of a loop heat pipe with two chambers. However the detailed description in the specification states that it is an exploded perspective view of the first embodiment. The nature of the explosion is not clear, since there are no lines showing what components are separated, or how they reassemble. Further lending to the confusion is the portrayed physical configuration showing the first end of the tube body (121) attached to the upper case body (111), and not adjacent to the vapor passages (116) and the outlet 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open side having a width smaller than that of the closed side” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because it is a duplication of claim 4. Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, lines 16 – 17 recites the phrases “the lower board body and the tube body being made of different materials in combination with each other”. However it is unclear if the different materials are being applied to both the tube and the body (i.e. the tube body has multiple materials) or rather the lower board body is a first material and the tube body is a second different material. It could also mean that both the tube body and lower body are made of an alloy, in which case those parts would be made with different materials in combination with each other. For the purposes of examination, this limitation will be met if the prior art shows analogous components being comprised of more than one element. 
according to requirements.” However it is unclear as to what requirements are being used to select the desired material. In addition, the specification fails to outline any particular criteria for the requirements. Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite. For examination purposes, “according to requirements” will be interpreted as being met if any justification is provided for the material selection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2018/0209745) in view of Anderson & Tarau (NASA TFAWS Heat Pipes Short Course).
Regarding claim 1, Tsai discloses a loop heat pipe (1) structure comprising: 
an evaporation chamber body (11) having an upper case body (11a) and a lower board body (11b), the upper case body and the lower board body together defining a closed chamber (113) in which a capillary structure (114) is disposed (figs. 2 and 3), the evaporation chamber body having an outlet (111) and an inlet (112) in communication with the closed chamber, a working fluid (2) being filled in the closed chamber (receiving space 113 which is comprised of 115 and 116, figs. 2 and 3); and 
a tube body (12) having a first end (121), a second end (122) and a middle section (section of tube body that passes through the radiating fins 13), the first and second ends being respectively positioned at two ends of the middle section (121 and 122 are on opposite ends of the pipe, and anything with two ends has a middle), the first and second ends being respectively connected with the 
Tsai is silent on the upper case body, the lower board body and the tube body being made of different materials in combination with each other according to requirements, the materials being selected from a group consisting of titanium, stainless steel, copper, ceramic, aluminum, iron and graphite. However, Anderson & Tarau teach that copper, steel, stainless steel, titanium, and aluminum are common heat pipe envelope materials (pg. 87, 88). Steel being an iron alloy, and stainless steel likewise being an alloy means that the heat pipe would be made of different materials in combination with each other (multiple elements comprising an alloy) according to requirements (since the specification is not clear as to exactly what requirements are used to determine the envelope material, the application descriptions provided by Anderson & Tarau meet the limitation as best understood). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make a heat pipe material selection from well-known and oft used group of metals including copper, steel, stainless steel, titanium, and aluminum in order to minimize experimentation time needed to identify a suitable material.
Regarding claim 2, Tsai discloses a heat dissipation unit (13)  disposed on outer side of the tube body (12), the heat dissipation unit being composed of multiple radiating fins (131) or multiple cooling tube bodies.
Regarding claim 3, Tsai discloses the closed chamber (113) further has a compensation chamber (115) and at least one vapor passage (1141), one end of the vapor passage being in communication with the outlet (fig. 2).
Regarding claim 4, Tsai discloses the vapor passage (1141) is selectively disposed on a wall face of the evaporation chamber body (11), which faces the capillary structure (114) or disposed on one side 
Regarding claim 5, Tsai discloses the vapor passage (1141) is selectively disposed on a wall face of the evaporation chamber body (11), which faces the capillary structure (114) or disposed on one side of the capillary structure, which faces the evaporation chamber body, one end of the vapor passage being correspondingly connected with the outlet (111), the working fluid (2) being converted between vapor phase and liquid phase, the vapor-phase working fluid and the liquid-phase working fluid being circulated within the entire interior of the loop heat pipe structure (fig. 2). 
Regarding claim 6, Tsai discloses the outlet and the inlet are disposed on different sides of the evaporation chamber body, the second end of the tube body entering the closed chamber from the inlet of the evaporation chamber body and extending to one side distal from the compensation chamber (fig. 3).
Regarding claim 7, Tsai discloses the evaporation chamber body is a flat-plate evaporation chamber body (paragraph 21, “bottom plate 11b”), the compensation chamber being correspondingly disposed in parallel to the capillary structure (fig. 1).
Regarding claim 8, Tsai discloses the evaporation chamber body has a liquid passage (116), one end of the liquid passage being connected with the inlet (111), the liquid passage (116) being disposed on one side of the capillary structure (114, figs. 2 and 3, the liquid is shown in black flowing over the top of the capillary structure), the liquid passage and the vapor passage (1141) being respectively correspondingly disposed on upper and lower sides of the capillary structure (figs. 2 and 3, the capillary structure is shown as the hatched block with the vapor passage below and connected to the outlet 111, and the liquid passage above).
Regarding claim 9, Tsai discloses the capillary structure has multiple channels (1141, multiplicity shown in fig. 1) in adjacency to the lower board body (fig. 1), each channel having an open side and a closed side (fig. 1), the open side being attached to the lower board body (11b, fig. 1), the open side having a width smaller than that of the closed side. The present invention fails to adequately differentiate the vapor passages (116) from the channels (21). Based on the explanation in the instant specification and the drawing, it appears that these two features share the same structure and are co-located. Furthermore, the tapered nature described is not shown in any figure. To the extent that Figures 1 and 2 of the present application illustrates the claimed features of the wick structure, so too then does Figures 1 and 2 of Tsai since they are identical structures. 
Regarding claim 10, Anderson & Tarau teach the capillary structure is formed of sintered powder (pg. 96), the powder being selected from a group consisting of copper, aluminum, titanium and plastic fiber (pg. 104). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A presentation given at NASA’s Thermal & Fluids Analysis Workshop by Anderson & Tarau is relied upon to provide background and common heat pipe design considerations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763
/TRAVIS RUBY/Primary Examiner, Art Unit 3763